Citation Nr: 0425455	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's previously denied claim for entitlement 
to service connection for bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's previously denied claim for entitlement 
to service connection for a nervous condition.

3.  Entitlement to service connection for organic brain 
syndrome and dementia due to a traumatic head injury.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to April 
1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of entitlement to service connection for bilateral 
pes planus, a nervous condition, organic brain syndrome and 
dementia due to a traumatic head injury, and a left shoulder 
disability being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a December 1977 rating decision and a June 1996 
letter, the North Little Rock, Arkansas VA RO denied service 
connection for bilateral pes planus and declined to reopen 
the previously denied claim for service connection for a 
nervous condition, respectively.  The appellant was notified, 
respectively, in December 1977 and June 1996 of his 
procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period in either case. 

2.  The additional evidence received since the December 1977 
decision and June 1996 letter bears directly and 
substantially upon the specific matters under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims for entitlement to 
service connection for bilateral pes planus and a nervous 
condition.


CONCLUSIONS OF LAW

1.  The December 1977 decision and June 1996 letter denying 
entitlement to service connection for bilateral pes planus 
and a nervous condition are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  Evidence received to reopen the claim of entitlement to 
service connection for bilateral pes planus and a nervous 
condition is new and material, and the claims are reopened.  
38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the veteran's 
request to reopen the previously denied claims for service 
connection for bilateral pes planus and a nervous condition 
were received prior to that date (in October 1997), those 
regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claims for bilateral pes planus and a 
nervous condition.  No additional evidence is required to 
make a determination as to these issues, and, hence, any 
failure to comply with VCAA requirements as to these issues 
would not be prejudicial to the veteran.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Concerning the claim to reopen the previously denied claim 
for entitlement to service connection for bilateral pes 
planus, the North Little Rock, Arkansas RO denied this claim 
in a December 1977 rating decision.  In arriving at this 
decision, it was noted that the veteran's service medical 
records showed no complaints of or treatment for a bilateral 
foot condition during his active service, and that there was 
no medical evidence that the veteran then manifested a 
current bilateral foot disability, to include pes planus.

Concerning the claim to reopen the previously denied claim 
for entitlement to service connection for a nervous 
condition, in a June 1996 letter, the North Little Rock, 
Arkansas RO confirmed its February 1994 rating decision 
declining to reopen the previously denied claim for service 
connection for a nervous condition.  The previous denial of 
this claim, dated in December 1977, reflects that the RO then 
found that service medical records showed no complaints of or 
treatment for a nervous condition during the veteran's active 
service, and that there was no medical evidence that the 
veteran then manifested a current nervous condition.  In 
February 1994, the RO reiterated these findings, but also 
added that the medical evidence then showed alcohol abuse, 
but no other acquired psychiatric disorder.  In arriving at 
its June 1996 decision not to reopen the previously denied 
claim, the RO noted that the veteran had not presented 
evidence sufficient to establish that the veteran then 
manifested a nervous condition that was related to, or 
manifested continually from, his active service.  

Hence, service connection for bilateral pes planus could not 
be granted, and the claim for service connection for a 
nervous condition could not be reopened.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decisions was received in October 1997.

In the instant case, the Board finds that evidence submitted 
since the December 1977 rating decision and June 1996 letter 
provides a sufficient basis to reopen the previously denied 
claims.  This evidence, received in December 2001, includes 
VA treatment records establishing that the veteran has been 
diagnosed with and treated for bilateral pes planus, 
depression, and anxiety.  Specifically, a VA examination 
dated in December 1994 reflects that the veteran was 
diagnosed with bilateral pes planus.  Subsequent entries, 
dated in 1999 and 2000 reflect that the veteran was being 
treated for a foot condition, and that surgery had been 
recommended.  VA outpatient treatment records dated in 
October 1997 reflect a report of evaluation for mental health 
showing that the veteran then manifested anxiety and 
psychosis.  The examiner diagnosed an anxiety disorder, not 
otherwise specified, and major depression.  In February 1996, 
VA treatment records reflect that he was diagnosed with 
psychosis, non-specified.  These records were not in the 
claims file at the time of the December 1977 rating decision 
or the June 1996 letter.

This evidence, VA examination reports and treatment records 
showing that the veteran now manifested both a bilateral foot 
and psychiatric disabilities-namely bilateral pes planus, 
anxiety, psychosis, and major depression-is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.

Thus, the Board finds that evidence submitted since the 
December 1977 rating decision and June 1996 letter provides a 
basis to reopen these claims.

However, the record does not establish that these currently 
manifested bilateral foot and psychiatric disabilities are 
related to the veteran's active service.  The veteran's 
service medical records are incomplete.  Missing are records 
of hospitalization just prior to his release from active 
service at Darnall Army Hospital, Fort Hood, Texas.  The 
Board finds that it is necessary to make further attempts to 
obtain additional service medical records, to include 
hospital treatment records, and service personnel records.  
In addition, the most recent VA examination report of record 
is dated in December 1994.  The Board therefore finds that 
further development is required prior to the adjudication of 
the appellant's claims.

Accordingly, the claims are reopened and the issues for 
adjudication now before the Board are entitlement to service 
connection for bilateral pes planus and for an acquired 
psychiatric condition.  However, as indicated above, the 
Board finds that a remand to the agency of original 
jurisdiction for additional development is required as to 
these issues.  The issues of entitlement to service 
connection for bilateral pes planus and an acquired 
psychiatric disability will be the subject of a later 
decision.


ORDER

New and material evidence having been received, the veteran's 
claims of entitlement to service connection for bilateral pes 
planus and an acquired psychiatric condition are reopened.  
To that extent only, the claims are granted.



REMAND

As noted above, the Board has reopened the previously denied 
claims for service connection for bilateral pes planus and an 
acquired psychiatric condition.  In addition, the veteran 
also seeks entitlement to service connection for organic 
brain syndrome and dementia due to traumatic head injury and 
a left shoulder disability.

As previously indicated, the VCAA redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board initially 
notes that the veteran's service medical records are 
incomplete.  Of particular importance are records of hospital 
treatment the veteran received at Darnall Army Hospital at 
Fort Hood, Texas, just prior to his discharge from active 
service.

Second, the most recent VA examination proffered the veteran 
was in December 1994.  The Board finds it would be helpful to 
proffer the veteran current examinations to include 
appropriate clinical testing and review of the claims file-
to include all service medical records and subsequently 
obtained VA and non-VA treatment records-in totality.  See 
38 C.F.R. § 3.159(c)(4) (2003).

Finally, as noted above, the veteran is receiving treatment 
for his claimed disabilities from the VA Medical Center (MC) 
in North Little Rock, Arkansas, including treatment in the 
Arkansas Veterans Home.  Yet, the most recent VA treatment 
records present in the claims file are dated in 2000.  In 
addition, the record reflects that the veteran has been found 
totally disabled and is receiving disability benefits from 
the Social Security Administration (SSA).  These records, and 
VA and non-VA treatment records must be obtained.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for bilateral pes 
planus, an acquired psychiatric 
disability, organic brain syndrome and 
dementia due to traumatic head injury, 
and a left shoulder disability.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for service connection for 
bilateral pes planus, an acquired 
psychiatric disability,, organic brain 
syndrome and dementia due to traumatic 
head injury, and a left shoulder 
disability;; (3) about the information 
and evidence that VA will seek to 
provide; (4) about the information and 
evidence the appellant is expected to 
provide; and (5) request or tell him to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
claimed pes planus, acquired psychiatric 
disability, organic brain syndrome and 
dementia due to traumatic head injury, 
and left shoulder disability immediately 
following his discharge from active 
service in 1977 to the present, to 
include the Arkansas Veterans Home and 
any other domiciliary and/or nursing home 
at which he was a resident.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records, podiatry records, and mental 
hygiene records including any and all 
records of individual and group therapy 
at the Arkansas Veterans Home, VA Medical 
Center (VAMC) North Little Rock, 
Arkansas, and any and all other VAMCs 
that the veteran may identify from his 
discharge in 1977 to the present.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should obtain from the SSA the 
decision that found the veteran disabled 
and any and all medical evidence used in 
arriving at that decision.  All records 
obtained should be added to the claims 
folder.  

5.  The RO should obtain any additional 
service medical records, including 
clinical medical records, hospital 
medical records, and service personnel 
records to include any and all copies of 
legal and administrative proceedings 
concerning the veteran.  In particular, 
the RO should request medical records of 
treatment accorded the veteran at the 
Darnall Army Hospital in Fort Hood, Texas 
during his active service from October 
1974 to April 1977. 

6.  If the service medical records or 
service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

7.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists. 
to determine the nature, extent, and 
etiology of his claimed bilateral pes 
planus, acquired psychiatric disorder, 
organic brain syndrome and dementia due 
to traumatic head injury, and left 
shoulder disability.  All indicated tests 
and studies should be performed.  The 
claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his claimed bilateral pes planus, 
acquired psychiatric disorder, 
organic brain syndrome and dementia, 
and left shoulder condition.
?	Describe any current symptoms and 
manifestations attributed to his 
claimed bilateral pes planus, 
acquired psychiatric disorder, 
organic brain syndrome and dementia, 
and left shoulder condition.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all bilateral foot, 
psychiatric and organic brain, and 
left shoulder pathologies.
?	Provide an opinion as to the date of 
onset and etiology for any bilateral 
foot, psychiatric and organic brain, 
and left shoulder pathologies.  In 
particular, the examiners are 
requested to provide the following 
opinions:
1.	Is it at least as likely as not 
that any diagnosed left and/or 
right foot and left shoulder 
disability is the result of the 
veteran's active service?
2.	Is it at least as likely as not 
that any diagnosed psychiatric 
pathology, to include anxiety, 
depression, and psychosis is 
the result of the veteran's 
active service?

Concerning the claimed organic brain 
syndrome and dementia due to 
traumatic head injury, the examiner 
is asked to provide the following 
opinions:
?	Can any acquired psychiatric 
disability, to include anxiety, 
depression, and psychosis, be 
distinguished as separate from 
the organic brain syndrome and 
dementia?  If the examiner 
cannot so distinguish, the 
examiner should so state.
?	Is it at least as likely as not 
that any diagnosed organic 
brain disability, to include 
dementia, is the result of the 
veteran's active service?
o	In arriving at this 
decision, the examiner is 
specifically requested to 
review any and all records 
concerning the 1991 post-
service accident in which 
he sustained injury to his 
head.

8.  After receipt of any and all newly 
acquired evidence, the RO should again 
adjudicate the veteran's claims for 
service connection for bilateral pes 
planus, an acquired psychiatric 
disability, organic brain syndrome and 
dementia due to traumatic head injury, 
and a left shoulder condition.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



